Quinn, Chief Judge
(concurring in the result) :
I concur in the result.
For reasons set out in my dissenting opinion in Williamson, 4 USCMA 320, 15 CMR 320, I do not agree with the majority in its sanction of the use of a catheter without the accused’s consent. However, in this case, the accused voluntarily cooperated with the authorities. Under the circumstances, he has no cause to complain. Article 31 of the Code does not apply because the urine specimen was obtained with his consent, and since there was no interrogation of any kind, there was no need to warn the accused that any statement made could be used against him in a trial by court-martial.